Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed Jun. 28, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-14 and 16-20 are currently pending.
Claims 3, 5, and 6 are amended.
	Claims 8-10, 12-14 and 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 15 is cancelled. 
	Claims 1-7, 11, and 16 have been considered on the merits.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 101 
The claim rejections under 35 USC § 101 are maintained. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims are directed to “an isolated human adult liver progenitor cell”, “an isolated cell population” thereof, and a kit thereof, which is not markedly different from its naturally occurring counterpart in its natural state, because there are no notable differences.  For instance, Maerckx et al. (World Journal of Gastroenterology, 2014) teaches isolated human adult liver progenitor cells from liver donors (abstract and pg. 10554 last para.).  This judicial exception is not integrated into a practical application because the isolated human adult liver progenitor cells exist in nature and the kit containing the cells does not require additional components which alter the natural characteristics of the cells and the inherent properties/functions recited in the claims do not include additional structural features and/or elements that are sufficient to amount to significantly more than the 

Claim Rejections - 35 USC § 102/103
The claim rejections under 35 USC § 102/103 are maintained. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 11 and 16 are rejected under 35 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maerckx et al. (World Journal of Gastroenterology, 2014) as evidenced by Sigma (“DMEM-high glucose product list”, copyright 2021).  
With respect to claims 1, 11 and 16, Maerckx teaches isolated adult-derived human liver stem/progenitor cells and a culture of the cells (a population and a composition of cells which can be a kit) (abstract).  With respect to claim 1 (a), Maerckx teaches the cells express CD73 and CD90 (pg. 10554 Col. 2 para. 2 and Table 1).  With respect to claim 1 (b), Maerckx teaches the cells express CD29 (pg. 10554 Col. 2 para. 2).  With respect to claim 4 (b), Maerckx teaches the cells are negative for CD45 and CD117 (pg. 10556 Col. 2 para. 4 and Table 1).  With respect to claim 5 (a), Maerckx teaches the cells are positive for albumin, HNF-4 and CYP3A4 (pg. 10554 Col. 2 para. 2 and Table 1).  With respect to claim 5 (b), Maerckx teaches the cells are positive for vimentin and alpha-smooth muscle actin (pg. 10554 Col. 2 para. 2 and Table 1). With claim 7, Maerckx teaches the culture essentially comprises of a population of ADHLSC (adult-derived human liver stem/progenitor cells) and does not mention the presence of additional cell types except that there is no hematopoietic stem cell contamination (would be at least 60% of the cells) (pg. 10556 Col. 2 para. 4).  
The Maerckx is silent as to the expression of many of the numerous recited markers and does not test whether the cells are positive or negative for many of the recited markers.  Specifically, Maerckx does not test the cells for the expression of CD13 and CD105 as recited in claim 1 (a); CD44, CD47, CD49b, CD49c, CD49e and CD147 as recited in claim 1 (b); CD9, CD63, CD81 and CD151 as recited in claim 1 (c); CD98, CD140b, and β2-microglobulin as recited in claim 1 (d); CD54, CD164, CD165, and CD166 as recited in claim 2 (a); CD46, CD55, CD59, and CD95 as recited in claim 2 (b); CD26, CD49a, CD49d, CD58, CD61, CD71, CD142, CD146, CD201, CD340, and HLA-A/-B/-C as recited in claim 3 and claim 4 (a); CD34 and HLA-DR in claim 4 (b); CK-19 as recited in claim 5(c); CD13, CD105, CD44, CD47, CD49b, CD49c, CD49e, CD147, CD9, CD63, CD81, CD151, CD98, CD140b, β2-microglobulin, CD54, CD164, CD165, CD166, CD46, CD55, CD59, CD95 as recited in claim 6 (a); and CD34, HLA-DR, and Cytokeratin-19 as recited in claim 6 (b).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated human adult liver progenitor cells differ, and if so to what extent, from the method and cells of the prior art.  The cells taught by Maerckx are the same or similar because they are being isolated and cultured in the same manner as disclosed by applicant in the instant specification.  Specifically, Maerckx teaches the cells were isolated from liver and then were cultured in DMEM 2 and the cells are cultured in CellBIND® flasks (pg. 10544-10545 bridging para.).  Sigma reports high glucose DMEM contains 4.5 g/L (see product descriptions for the various different high glucose DMEM).  The instant specification describes obtaining human adult liver progenitor cells by isolating the cells from livers and culturing the isolated cells on CellBIND® flasks in DMEM containing 4.5 g/L glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C with 5% CO2 (0169 of the published application).  The cited art taken as a whole demonstrates a reasonable probability that isolated human adult liver progenitor cells taught by Maerckx are either identical or sufficiently similar to the claimed human adult liver progenitor cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the human adult liver progenitor cells of Maerckx does not possess a critical characteristic that is possessed by the claimed human adult liver progenitor cells (for example, that the human adult liver progenitor cells taught by Maerckx lacks the markers listed in claims 1-3, 5 (b) and 6 (a) or has the markers listed in claims 4, 5 (c) and 6 (b)) would advance prosecution.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     




Response to Arguments 
Applicant's arguments filed Jun. 28, 2021 have been fully considered but they are not persuasive.
With respect to the rejection under 35 U.S.C. §101, Applicant argues that the isolated human adult liver progenitor cell of claim 1 is cultured taking into account good manufacturing process (GMP) culturing and expansion protocols and differs markedly from its naturally occurring counterpart, since it expresses the mesenchymal marker CD105 which is not expressed on isolated adult-derived human liver stem cells (ADHLSC) isolated from naturally occurring liver cells (Remarks pg. 16 para. 1).  Applicant further argues that the isolated ADHLSC cells taught by Maerckx do not express CD105 as demonstrated in Najimi which reports that the ADHLSC cells from the liver do not express CD105.  However, these arguments were not found to be persuasive, since no evidence has been provided demonstrating that the claimed cells exhibit characteristics different from their naturally occurring counterparts.  Additionally, it is noted that the cells taught by Maerckx have not been tested for expression of CD105 and uses a modified method based on the method of Najimi where the cells are culture on a CellBIND substrate (pg. 10554-10555 bridging para.).
Applicant argues that when cryopreserved human primary liver cells are subjected to certain GMP culturing and expansion protocols, the cells become markedly different from the liver progenitor cells of Maerckx and Najimi and from naturally occurring liver cells (Remarks pg. 16 para. 4).  However, this argument was not found to be persuasive, since no actual evidence has been provided demonstrating that the claimed cells exhibit characteristics different from their naturally occurring counterparts.  

With respect to the rejection under 35 U.S.C. §102/103, Applicant argues that the claimed cells are distinguishable and different from the ADHLSCs of Maerckx due to subjecting the cells to certain GMP culturing and expansion protocols (Remarks pg. 17 para. 4 and pg. 18 para. 2).  Applicant argues that this further supported by evidence in Najimi, cited in the methods of Maerckx, which shows that the isolated ADHLSCs cells of Maerckx do not express CD105 (Remarks pg. 17-18 bridging para.).  However, these arguments were not found to be persuasive, since Maerckx does not test their cells for the expression of CD105 and uses a modified method of Najimi (pg. 10554-10555 bridging para.).  In fact this method is similar, if not the same as the one disclosed in the instant specification.  Specifically, Maerckx teaches the cells were isolated from liver and then were cultured in DMEM containing high (4.5 g/L as evidenced by Sigma) glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C with 5% CO2 and the cells are cultured in CellBIND® flasks (pg. 10544-10545 bridging para.).  The instant specification describes obtaining human adult liver progenitor cells by isolating the cells from livers and culturing the isolated cells on CellBIND® flasks in DMEM containing 4.5 g/L glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C with 5% CO2 (0169 of the published application).  Therefore, the cells taught by Maerckx are the 
Applicant argues that these differences in the cells between the claimed cells and the cells of the prior art would not have been predicted, since typically the GMP adaption of a previously existing process would be done to obtain the very same product.  Applicant argues that they found that a new cell product is produced instead (Remarks pg. 18 para. 3).  However, these arguments were not found to be persuasive, since Applicant has not demonstrated that there are clear differences between the claimed cell and the cells taught by the prior art.   
Similarly, Applicant argues that the claimed marker profile recited in claim 1 distinguishes the new cells from the ADHLSCs of Maerckx and Najimi and, in particular, the expression of CD105 in the claimed cells are not found in the cells of the prior art (Remarks pg. 18 para. 4).  However, these arguments were not found to be persuasive, since as stated previously, Applicant has not demonstrated that there are clear differences between the claimed cell and the cells taught by the prior art.  It is maintained that even though Maerckx does not test whether their cells express CD105, they obtain the human adult liver progenitor cells by the same method disclosed in the instant specification.  Specifically, Maerckx teaches the cells were isolated from liver and then were cultured in DMEM containing high glucose (4.5 g/L as evidenced by Sigma) glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C with 5% CO2 and the cells are cultured in CellBIND® flasks (pg. 10544-10545 bridging para.).  The instant specification describes obtaining human adult liver progenitor cells by isolating the cells from livers and culturing the isolated cells on CellBIND® flasks in 2 (0169 of the published application).  Therefore, the cells taught by Maerckx are the same or similar because they are being isolated and cultured in the same manner as disclosed by applicant in the instant specification
Applicant argues that the claimed cell product has advantages as a result from expansion under GMP conditions, including that the cell product is new, adapted to a pharmaceutical use and provides a drug product (Remarks pg. 18-19 bridging para.).  In addition, Applicant argues that Example 2 of the application demonstrates the beneficial administration of the claimed cells in patients affected by hemophilia (Remarks pg. 18-19 bridging para.).  However, these arguments were not found to be persuasive, since it is maintained that Maerckx teaches the claimed cells.  
Applicant argues that Sigma does not remedy the deficiencies of Maerckx (Remarks pg. 19 para. 2).  Applicant is reminded that Maerckx is an evidentiary reference supporting the fact that the DMEM containing high glucose taught by Maerckx contains 4.5 g/L of glucose.  Sigma is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632